                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO

ARTHUR BUSTOS, as Personal Representative
of the Estate of DELFINA CHAIREZ, Deceased;
BENITO CHAIREZ, SERGIO CHAIREZ, and
ISAAC CHAIREZ, each individually as the Survivors
and Legal Heirs to the Estate of DELFINA CHAIREZ,

               Plaintiffs,
v.                                                   No.:    1:18-cv-00049-KG-GBW

SOUTHWESTERN RAILROAD, INC.,

               Defendant.

         FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE

         THIS MATTER having come before the Court on the parties’ FED.R.CIV.P.

41(a)(1)(A)(ii) STIPULATION OF DISMISSAL WITH PREJUDICE (Doc. 67), and the

Court having considered the stipulation, the Court hereby enters its FINAL JUDGMENT

AND ORDER dismissing the above captioned matter with prejudice.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the above

captioned matter, including all claims, counterclaims, allegations or causes of action

which were or could have been brought in this matter shall be and hereby are

DISMISSED WITH PREJUDICE. Each party shall bear their own attorneys’ fees and

costs.



                                             ________________________________
                                             UNITED STATES DISTRICT JUDGE
Approved by:

ATKINSON, BAKER & RODRIGUEZ, P.C.

/s/ Justin D. Rodriguez
Justin Rodriguez
Clifford K. Atkinson
201 Third Street NW, Suite 1850
Albuquerque, NM 87102
505.764.8111
jrodriguez@abrfirm.com
catkinson@abrfirm.com
Attorney for Defendants

Approved as to Form:

PARNALL LAW FIRM, LLC

/s/ Aimee M. Whitsell
Aimee Martuccio Whitsell
P.O. Box 8009
Albuquerque, NM 87198
505-268-6500
aimee@parnalllaw.com
Attorneys for Plaintiffs




                                  2
